internal_revenue_service department of the treasury number release date index number washington dc re person to contact telephone number refer reply to cc psi 9-plr-101478-02 date date legend decedent date date executors spouse dear this responds to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code decedent died on date survived by spouse and children decedent’s will provided for the creation of three trusts family_trust marital trust a and marital trust b section decedent’s will provides for the creation of a marital portion from decedent’s residuary_estate under section of decedent’s will the marital portion is to consist of the maximum portion of decedent’s taxable gross_estate eligible for the marital_deduction that would reduce decedent’s taxable_estate to the lowest possible amount section of decedent’s will provides that the marital portion shall be apportioned into two trusts marital trusts a and b marital trust a is to be funded with that portion of the marital trust assets equal to decedent’s available generation-skipping gst tax exemption after allocation of this exemption to the assets contained in the family_trust established under section of decedent’s will marital trust b is to be funded with the balance of the marital portion section b of decedent’s will provides that the executor is authorized to exercise the special deemed_transferor election provided under a of the internal revenue plr-101478-02 code as to the property in the marital trust a under this instrument with the result that the property as to which the election is made is held in an exempt trust as that term is defined in this instrument section of decedent’s will provides that the family_trust shall consist of that portion of decedent’s residuary_estate that is not part of the marital portion under section a of decedent’s will the family_trust is to be held as a single trust to benefit spouse and any child under age years section a of decedent’s will provides that upon spouse’s death and when all of decedent’s children reach age years the family_trust shall be divided into as many individual trusts as there are then living children and deceased children survived by then living descendants per stirpes section a of decedent’s will provides that percent and any undistributed_income of each trust shall be distributed free of trust to that trust’s beneficiary when the beneficiary reaches age years the remaining principal and any undistributed_income shall be distributed free of trust to the trust’s beneficiary when the beneficiary reaches age years the united_states estate and generation-skipping_transfer_tax return form_706 was filed on date however the form_706 as filed did not include a schedule r reflecting an allocation of decedent’s gst tax exemption and a reverse_qtip_election as contemplated by the terms of decedent’s will set forth above a qtip_election was made on the form_706 for the assets contained in marital trusts a and b you have represented that at decedent’s death decedent had sufficient unused gst tax exemption that if applied to the assets of the family_trust and marital trust a both trusts would have an inclusion_ratio of zero for gst tax purposes you have requested an extension of time under sec_301_9100-3 to make the reverse_qtip_election pursuant to sec_2652 for marital trust a law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail plr-101478-02 sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent’s gross_estate sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst tax exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor unde r sec_2631 any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst tax exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death plr-101478-02 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in pertinent part that no automatic allocation of gst tax exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst tax with respect to the trust sec_2652 provides in pertinent part that for purposes of chapter the term transferor means-- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of-- a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of plr-101478-02 the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief as a result of the qtip_election made on the decedent’s form_706 the property in marital trusts a and b is includible in spouse's gross_estate pursuant to sec_2044 spouse accordingly is considered the transferor of the property for gst tax purposes therefore decedent’s remaining gst tax exemption may not be allocated to marital trust a’s assets however if a reverse_qtip_election under sec_2652 is made for marital trust a decedent will be treated as the transferor of marital trust a’s assets and the automatic allocation rules of sec_2632 will apply decedent’s remaining gst tax exemption to this property based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted to file an amended form_706 making the reverse_qtip_election for marital trust a except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purpose
